Citation Nr: 0721587	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-28 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for the residuals of 
prostate cancer, post-prostatectomy, rated as 100 percent 
disabling from June 25, 2004 and as 10 percent disabling from 
August 01, 2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and May 2006 rating decisions 
issued by the Department Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which reduced a 100 
percent rating assigned to the veteran's service-connected 
prostate cancer to a 10 percent rating, post-prostatectomy, 
effective August 1, 2006.  In October 2006, the veteran 
testified before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
associated with the claims file.  

The Board notes that during the Travel Board hearing, the 
veteran testified to having an 11 inch scar as residual of 
his prostatectomy.  The Board construes the testimony as an 
inferred claim for scar due to a service-connected 
disability.  This claim is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's residuals of prostate cancer include 
urinary incontinence, with nighttime frequency of as much as 
4 to 6 times per night, with subjective complaints of 
occasional urinary leakage.

2.  There is no evidence of penile deformity, obstructed 
voiding, voiding dysfunction, or renal dysfunction.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a schedular rating of 40 percent for residuals 
of prostate cancer, post-prostatectomy, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 
4.115b, Diagnostic Code 7528, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter, dated in August 2005, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5301(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish an increased rating, of what VA would do 
or had done, and what evidence he should provide, asked the 
veteran to send in information describing additional evidence 
or the evidence itself, and informed the appellant that it 
was his responsibility to help VA obtain evidence maintained 
by state or local governmental authorities and medical, 
employment or other non-government records necessary to 
support his claim.  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination report, and lay 
statements -- is adequate for determining whether the 
criteria for increased ratings have been met.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issue on 
appeal and that VA has satisfied, to the extent possible, the 
duty to assist.  The claims file contains treatment reports 
regarding the veteran's August 2004 prostatectomy, a letter 
from W. S. McDougal, M.D., and a VA urology examination 
report.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not sought.  Further, the 
veteran testified at a Travel Board hearing in October 2006.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a June 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  Since the 
veteran's increased rating claim is being granted, the RO 
will assign an effective date at the time the Board's 
decision is implemented.  Significantly, the veteran retains 
the right to appeal any effective dates assigned by the RO.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In July 2004, the RO granted service connection for prostate 
cancer and assigned a 100 percent rating, under Diagnostic 
Code 7528, effective June 25, 2004.  Subsequently, the 
veteran underwent a prostatectomy.  He followed up with a VA 
urology examination in April 2005.  The findings from this 
examination clearly showed improvement in his condition since 
the surgery and there was no evidence of recurrence or 
metastasis shown in this examination.  Based on these 
findings, the RO in January 2006, proposed a reduction of the 
rating for the veteran's residuals of prostate cancer from 
100 percent to 10 percent.  Notice was given to the veteran 
and he did not disagree with the reduction.  In a May 2006 
rating decision, the RO reduced the evaluation to 10 percent 
as of August 1, 2006.

The veteran contends that a disability rating in excess of 10 
percent should be assigned for his residuals of prostate 
cancer to reflect more accurately the severity of his 
symptomatology.  On the occasion of the aforementioned 
hearing on appeal, the veteran testified that he voided 3 to 
5 times a day and experienced night time voiding 4 to 6 times 
a night with occasional leakage.  The veteran worked full 
time.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted for malignant neoplasms of 
the genitourinary system.  A note to this code section 
indicates that if there has been no local reoccurrence or 
metastasis following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
then the disability is to be rated based on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note 
(2006).  Since there has been no recurrence of active cancer 
shown or alleged, the veteran's disability will be rated 
under voiding dysfunction.

Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  
38 C.F.R. § 4.115a.  

The criteria for rating urinary frequency provides that a 10 
percent rating is warranted where there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  A 20 percent rating is warranted where 
there is a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
maximum 40 percent rating is warranted where there is a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.

For urinary leakage, a 20 percent rating is warranted where 
the condition requires the wearing of absorbent materials 
which must be changed less than two times per day.  Id.  For 
obstructed voiding, a 30 percent rating is warranted where 
urinary retention requires intermittent or continuous 
catheterization.  In the present appeal, the evidence does 
not support the presence of obstructed voiding or urinary 
leakage.  Although the veteran testified to some urinary 
leakage, he only occasionally wore absorbent materials.  The 
evidence supports that urinary frequency is the predominate 
area of dysfunction.

In April 2005, the veteran underwent a VA urology examination 
where he reported having had a radical prostatectomy in 
August 2004.  The veteran reported to have recovered well, 
with the exception of urinary incontinence and erectile 
dysfunction.  On physical examination, the abdomen revealed 
an infra umbilical healed incision.  Genitalia were 
circumcised and the testes were normal bilaterally.  Based on 
the findings, the VA examiner diagnosed the veteran with 
urinary incontinence and erectile dysfunction.

A June 2006 letter submitted by the veteran's private 
physician, Dr. McDougal, reveals that, post-prostatectomy, 
the veteran was continent and finds it more convenient to sit 
to void.  Further, Dr. McDougal stated that the veteran's 
reported difficulty with defecation was not likely related to 
surgery.

As to whether a rating in excess of 10 percent disabling is 
warranted, the Board finds that, with application of 
reasonable doubt, the evidence supports a 40 percent rating.  
This is based on the veteran's contentions that post-
prostatectomy he has urinary frequency 3 to 5 times during 
the day and between 4 to 6 times at night.  His claimed night 
time voiding ranging from 4 to 6 times a night would place 
him above the criteria for a 10 percent rating which is only 
2 times a night, to more closely resemble the criteria for a 
40 percent. 

Given the above evidence and resolving all reasonable doubt 
in favor of the veteran, the Board finds that the veteran's 
reports of symptoms are consistent and credible.  Comparing 
these manifestations with the criteria of the Rating 
Schedule, the Board finds that the veteran awakens to void 
five or more times per night.  Thus, the criteria for a 
schedular 40 percent rating under Diagnostic Code 7528 are 
more nearly approximated.  38 C.F.R. § 4.7.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The veteran is able to work full time.  
Moreover, there is no competent evidence that the veteran's 
service-connected residuals of prostate cancer, post-
prostatectomy, have resulted in frequent hospitalizations.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's service-connected residuals of 
prostate cancer, post-prostatectomy, warrant a 40 percent 
disability rating under Diagnostic Code 7528.





ORDER

An increased rating of 40 percent for residuals of prostate 
cancer, post-prostatectomy, is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


